Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed May 11, 2022 has been entered and made of record. Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments, filed May 11, 2022, with respect to rejection of claims 1-20 have been fully considered and are persuasive, in view of an Affidavit filed on 05/11/2022. The rejection of claims 1-20 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 9, and 17 are allowable over the prior art of record.
-- Claims 2-8 are allowable in view of their dependency from claim 1
-- Claims 18-20 are allowable in view of their dependency from claim 17

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  

“extracting dynamic timing feature information of the key point video frame 
sequence by using an RNN model; extracting static structural feature information of the target video frame image describing the structure of the target object by using a convolutional neural network model; and recognizing an attribute type corresponding to a motion or an expression of the target object presented in the target video according to the dynamic timing feature information of the key point video frame sequence and the static structural feature information of the target video frame image”

	The relevant prior art of record, Weiguang et al, (CN107403142) discloses an image recognition method, performed by a terminal, and comprising: obtaining a target video comprising a target object, (see at least: step 101, Par. 0046, Perform feature point detection on the face in the image frame for each image frame in the image sequence to be detected, and extract N feature points, [i.e., implicitly obtaining image sequence comprising a face and then performing the feature point detection on the face for each image frame in the image sequence]); generating a key point video frame sequence comprised of a plurality of key point video frames according to key point information of the object and a plurality of video frames in the target video, (see at least: Par. 0015-0016, for each image frame in the image sequence to be detected, perform feature point detection on the face in the image frame, and extract N feature points, and align the faces in each image frame according to the positions of the N feature points in each image frame, [i.e., implicitly generating a key point video frame sequence comprised of a plurality of key point video frames according to key point information of the face “object”, and each image frame in the image sequence, “a plurality of video frames in the target video”, based on aligning the faces in each image frame according to the positions of the N feature points in each image frame]); extracting dynamic timing feature information of the key point video frame sequence, (see at least: Par. 0020-0021, calculate Euclidean distance between the key point vector of each image frame in the image sequence to be detected and the basic vector, and use the calculated Euclidean distance as the deformation vector of the corresponding image frame to obtain the deformation vector sequence, [i.e., implicitly extracting dynamic timing feature information of the key point video frame sequence]); and recognizing an attribute type corresponding to a motion or an expression of the target object presented in the target video according to the dynamic timing feature information of the key point video frame sequence, (see at least: Par. 0022, add all image frames whose deformation vectors, [i.e., dynamic timing feature information of the key point video frame sequence], are greater than the deformation threshold in the image sequence to be detected as quasi-micro-expression frames into the quasi-micro-expression frame sequence, and when there are continuous frames in the quasi-micro-expression frame sequence, and the number of the continuous frames is greater than or equal to the preset frame threshold, the continuous frames are regarded as the micro-expression frame sequence, [i.e., recognizing a micro-expression frame sequence, “an attribute type corresponding to an expression”, of the face according to the deformation vectors, “the dynamic timing feature information of the key point video frame sequence”]); but fails to teach or suggest, either alone or in combination with the other cited references, extracting dynamic timing feature information of the key point video frame sequence by using an RNN model; extracting static structural feature information of the target video frame image describing the structure of the target object by using a convolutional neural network model; and recognizing an attribute type corresponding to a motion or an expression of the target object presented in the target video according to the static structural feature information of the target video frame image”

A further prior art of record, Cao et al Cao et al, (CN106599907), discloses using a three-dimensional convolutional neural network feature extractor to perform feature extraction on the video to be classified to obtain first feature information, (see at least: Par. 0058, step S102), and using the obtained first feature information to characterize the static information and short-term dynamic information hidden in the video to be classified, [i.e., extracting static structural feature information of the target video frame image by using a convolutional neural network model], (see at least: Par. 0059); obtaining second feature information and third feature information, (see at least: Par. 0052-0053, steps S103-S104); and fusing the first feature information, second feature information, and third feature information to obtain a fusion feature, which the fusion feature can be used to characterize the time dynamic information, and different static information to be classified, [i.e.,  recognizing an attribute type corresponding to a motion or an expression of the target object presented in the target video according to the static structural feature information of the target video frame image], (see at least: Par. 0054, 0078-0079, and steps S105-S106); but fails to teach or suggest, either alone or in combination with the other cited references, extracting dynamic timing feature information of the key point video frame sequence by using an RNN model; extracting static structural feature information of the target video frame image describing the structure of the target object by using a convolutional neural network model; and recognizing an attribute type corresponding to a motion or an expression of the target object presented in the target video according to the static structural feature information of the target video frame image”

The prior art of record Phan et al, (US Patent 9,507,997), discloses performing facial emotional interpretations, (steps 310-312 in Fig. 3), where the mobile device user's profile (e.g., age, gender, ethnicity) may be used to call out a relevant set of facial interpretation rules or database for a user's facial data to compare against, such as using classification techniques accounting for cultural and/or personal variation in facial emotional interpretations, [i.e. recognizing the attribute type correspond to a motion or an expression of the target object], may include template-based classification in static images; and template-based classification in image sequences, [i.e., according to the static structural feature information of the target video frame image, (see at least: col. 10, lines 34-45); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations of claim 1 (as combined with the other claimed limitations).

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9 is in condition for allowance, for at least similar reasons

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 1. As such, claim 17 is in condition for allowance, for at least similar reasons

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/14/2022